I dissent. Under the rule laid down in the cases ofNikoleropoulos v. Ramsey, 61 Utah 465, 214 P. 304; Dalley
v. Mid-Western Dairy Products Company, 80 Utah 331,15 P.2d 309; and Hansen v. Clyde, 89 Utah 31, 56 P.2d 1366, 104 A.L.R. 943, it would seem that the ruling of the trial court was correct. The attempt to draw such fine distinctions as in the case of Nielsen v. Watanabe, 90 Utah 401, 62 P.2d 117, and in the case at bar, seems to be a recognition that the rule in the Dalley case is not sound and therefore should be avoided, even though it requires super-refinements in reasoning and hairsplitting in logic. I think the Dalley case should be overruled, or the doctrine thereof modified so as to make possible a realistic approach to the problem. The rule prescribed by the statute that a driver upon the highway must drive at such rate of speed as to be able to stop within his range of vision, imposes upon the driver a duty to another lawfully upon, or making a lawful use of, the highway to recognize the right of the latter to make such use as he is making of the highway, and to avoid injuring him or interfering with, or endangering that use or the enjoyment thereof. When a driver interferes with the right of another in the enjoyment of his lawful rights on, and use of, the highway, he violates a duty or obligation he owes to *Page 262 
such other. When called to task therefor he should not be permitted to say that "by the time I could see him I was too close to stop." Thus far the rule in the Dalley case seems sound. But when one is unlawfully upon the highway, is making an unlawful use of the highway, he should not be permitted to impose upon another making a lawful use thereof the duty of protecting him in his unlawful use. To a wrongdoer the driver owes only the duty of not wilfully injuring him or his property. Since the wrongdoer is not lawfully upon the highway the driver is not charged with anticipating his presence there and is not impressed with the duty of protecting him to the same extent as he owes to one making lawful use of the highway. Such wrongdoer should therefore not be able to escape his liability by saying that the driver did not exercise toward him the same degree of care that is imposed for the protection of one lawfully upon the highway.
Thus, in the instant case, if defendants wrongfully placed upon the highway barricades without lights they should not be permitted to shield themselves from liability by the fact that the plaintiff, using the highway in a lawful manner, and being suddenly and temporarily blinded by the lights of an oncoming car, did not instantly stop when she had no reasonable cause to expect an unlawful obstruction upon the highway in front of her. As an illustration, suppose plaintiff's car was followed by another. Plaintiff's speed was such that she could stop within the distance at which her lights would reveal substantial objects on the highway. The driver behind plaintiff could stop without bumping into her car if she, as required by law, signalled her intention to stop. Such driver would have a right to rely upon receiving such signal. If plaintiff is required to stop suddenly upon being blinded by lights of an approaching car, she has no opportunity to signal and the car following crashes into her. If she stops she violates the statutory rule of the road; if she does not she violates the judicial rule of the Dalley case.
This case is here on a general demurrer to the complaint. *Page 263 
One test of the sufficiency of a complaint against a general demurrer may be stated thus: If the findings of fact by the court involved only the facts alleged in the complaint with no additions or variations, would such findings of fact sustain a judgment for plaintiff? If so, the complaint is good against general demurrer. If not, the complaint is bad. The Watanabe case and the prevailing opinion in this case hold the complaint to be good upon the ground that at the trial the evidence may prove and establish facts not alleged in the complaint and contrary to or modifying the facts as alleged, and thus take the case out of the rule in the Nikoleropoulos and Dalley cases. This amounts to testing a complaint against a general demurrer by the facts which plaintiff may be able to produce in evidence rather than by the allegations of his complaint. Under such rule there never could be any purpose or reason for a general demurrer. If the rule in the Dalley case be modified, as indicated above, this complaint is good against a general demurrer. Plaintiff alleges that defendants were making an unlawful use of the highway. They should not therefore under the facts as pleaded as a matter of law be permitted to set up as contributory negligence plaintiff's inability to see in time to avoid the accident.
But as long as the rule in the Dalley and the Nikoleropoulos cases stands unmodified, it should be followed. Since this court is not inclined to modify the rule of those cases, to be consistent with that rule, I must dissent from the prevailing opinion and hold the ruling of the trial court was correct. *Page 264